Filed 3/16/17
                   CERTIFIED FOR PUBLICATION

    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                             DIVISION FOUR


JASON P.,                                  B268319

       Plaintiff and Respondent,           (Los Angeles County
                                            Super. Ct. No. BF045218)
       v.

DANIELLE S.,

       Defendant and Appellant.



       APPEAL from a judgment of the Superior Court for Los Angeles
County, Maren E. Nelson, Judge. Affirmed in part, conditionally
reversed in part and remanded with directions.
       Glaser Weil Fink Howard Avchen & Shapiro, Fred D. Heather;
Kirkland & Ellis, Danielle Sassoon, Michael Shipley and Jay P.
Lefkowitz for Defendant and Appellant.
       Arnold & Porter, Sally Pei, Said O. Saba, Jr., and Lisa S. Blatt for
Choice Moms LLC as Amicus Curiae on behalf of Defendant and
Appellant.
       Fred Silberberg Professional Corp., Fred Silberberg; and Edward
J. Horowitz for Plaintiff and Respondent.
     This long-running case involves the effort by a sperm donor (Jason
P.) to establish that he is a legal parent of a child conceived through in
vitro fertilization (IVF) using his sperm, and that he is entitled to joint
legal and physical custody of the child with the child’s mother (Danielle
S.). The case is before us on appeal for the second time. The first
appeal was taken by Jason from the family law court’s judgment in
favor of Danielle on Jason’s petition to establish parental relationship.
The family law court found that Family Code1 section 7613, subdivision
(b) (hereafter, section 7613(b)) precluded Jason from establishing
parentage.2 We reversed, holding that section 7613(b) “only . . .
preclude[s] a sperm donor from establishing paternity based upon his
biological connection to the child, and does not preclude him from
establishing that he is a presumed parent under section 7611[,
subdivision (d) (hereafter, section 7611(d))] based upon postbirth
conduct.” (Jason P. v. Danielle S. (2014) 226 Cal. App. 4th 167, 176
(Jason P. I).) We remanded the matter with directions to the family law
court to conduct further proceedings to determine whether Jason
qualifies as a presumed parent under section 7611(d). (Id. at p. 181.)




1    Further undesignated statutory references are to the Family Code.

2     Section 7613(b) provides in relevant part: “The donor of semen
provided to a licensed physician and surgeon or to a licensed sperm bank for
use in assisted reproduction by a woman other than the donor’s spouse is
treated in law as if he were not the natural parent of a child thereby
conceived, unless otherwise agreed to in a writing signed by the donor and
the woman prior to the conception of the child.”


                                      2
     As directed, the family law court conducted those proceedings, and
concluded that Jason met the requirements to be a presumed parent.
The court then conducted further proceedings on custody and awarded
Danielle sole legal custody for six months, after which Danielle and
Jason would exercise joint legal custody, provided that Jason satisfied
certain conditions. The court also ordered a “step-up plan” to a shared
parenting arrangement, and ordered Jason to pay child support,
retroactive to the date of entry of the court’s statement of decision
regarding parentage.
     In this second appeal, Danielle challenges the family law court’s
finding that Jason is a presumed parent and the court’s custody order.
She contends the court (1) erred by misapplying the statutory
requirements for presumed parentage and improperly relied upon
Jason’s biological connection in finding him a presumed parent; and
(2) improperly awarded Jason custody in contravention of section 3044,
which creates a presumption against awarding custody to a parent who
has perpetrated domestic violence. We conclude the family law court
correctly applied the law governing presumed parentage, and its finding
that Jason is a presumed parent is supported by substantial evidence.
We also conclude, however, that the court’s award of joint custody was
premature because it had not yet received evidence that Jason
completed the requirements the court deemed necessary to rebut the
section 3044 presumption.
     Accordingly, we affirm the judgment as to the parentage finding,
but conditionally reverse the judgment as to the award of custody. On
remand, the family law court is directed to conduct limited proceedings

                                     3
to determine and make findings as to whether Jason satisfied the
conditions the court deemed necessary to rebut the section 3044
presumption. If the court determines he has done so, it may reinstate
its award of joint custody. If the court determines he has not done so, it
shall enter a new custody order, taking into account that the section
3044 presumption has not been rebutted.


                             BACKGROUND
     The family law court issued very detailed statements of decision
regarding parentage and custody that included extensive findings of
fact and credibility determinations. Our discussion of the facts is based
upon those findings, which were supported by substantial evidence.
(See R.M. v. T.A. (2015) 233 Cal. App. 4th 760, 780 [when reviewing a
court’s finding of presumed parentage, “[w]e view the evidence in the
light most favorable to the ruling, giving it the benefit of every
reasonable inference and resolving all conflicts in support of the
judgment. [Citation.] We defer to the trial court’s credibility
resolutions and do not reweigh the evidence”].)


A.   Events Leading Up to the Birth of the Child
     Danielle is a certified rolfer.3 She met Jason, who is an actor,
through a client of hers in 2002. She and Jason began a romantic
relationship about six months after they met. In 2005, she sold her
condominium and moved into Jason’s home in Santa Monica.

3    Rolfing is a form of physical therapy.


                                      4
     From November 2006 to December 2007, Danielle and Jason tried
to conceive a child. Danielle became pregnant at one point, but
miscarried at six weeks. They tried to conceive after the miscarriage,
first by natural methods and then using fertility procedures. In 2007,
Danielle had two intrauterine insemination (IUI) procedures in New
York using Jason’s sperm.4 Both were unsuccessful. In September or
October 2007, Jason had a surgical procedure to increase his sperm
count.
     By May 2008, their relationship was strained, and Danielle moved
out of Jason’s home and into a rental property; Jason paid the rent on
the property. Danielle testified that she moved out because Jason said
he no longer wanted to be a father. Jason testified he just asked her to
wait.5 A month later, Danielle purchased sperm of an anonymous donor
from a sperm bank; she told Jason about her purchase at some point
afterwards. At the time she purchased the sperm, she understood that
she would have all the parental rights and responsibilities related to
any child conceived with that sperm. Sometime later, in the fall of
2008, she found a website called “Choice Moms” or “Single Mothers By
Choice” that had a link to a page describing the rights of women in
California who conceive using the sperm of a known donor; she


4    During this time, Danielle was living with Jason at Jason’s apartment
in New York.

5    An email Danielle sent to her cousin appears to confirm Jason’s
account. Danielle told her cousin that she moved out because she and Jason
agreed to take time apart.


                                     5
understood that under California law, the known donor would not have
rights as a father.
      In September 2008, Danielle bought a home near Jason’s in Santa
Monica. She was staying with family on the east coast at the time she
bought the property. When she came back to California, she stayed at
Jason’s house, and lived there for the first six months of 2009. She
testified that she stayed at Jason’s house because there was
construction going on at her newly-purchased home, but she told her
cousin in an email that she “moved back in with him temporarily for us
to try to figure things out.”
      In November 2008 or January 2009, Jason gave Danielle a long
handwritten letter.6 In it, Jason discussed his inner turmoil and
emotional struggles, and the troubles in their relationship. Toward the
end of the letter he wrote: “There is no doubt in my mind that you were
meant to be a mother. You know it and feel it so deeply. There is also
no question that you would and will be a wonderful one. You will give
all the love you never had, plus all the love you’ve learned, lived, and
shared. You are ready to be a mom right now. Whether due to time, or
need, once again it doesn’t matter – time says now. I am not ready to be
a father. Can I be? Of course. I can assume the responsibilities, and
march along as I always have. But I want to be excited about the idea,
the process, the anticipation. I don’t want to be grudgingly brought into


6     Jason testified that he gave the letter to Danielle in November 2008.
Danielle testified that he gave it to her on January 12, 2009. The timing is
not relevant to this appeal.


                                      6
being a daddy. And I say this knowing that maybe I’ll never be so sure
and at ease with the commitment. Maybe it’s not my lot. But I would
hope that it could be. I really do. I hope my fucked up life and
misaligned choices have not ruined me. I truly do. I just know that I
need to have my best effort at clarity, if not surety, to have the chance
of family, and being fulfilled as a creative force. . . . I need to go away
for several months and try and write something that can fix me. . . . I
know you can’t wait. I don’t want you to. . . . I have to find my way
Dan. It’s only then that I can give to anybody. I don’t know if I’ll ever
be a dad. But I know if I ever had a kid, and I needed someone to care
and raise them, I would trust you. Everything you are. I want [you] to
know that if you want to use my sperm, you have my blessing. It’s all I
can give you right now. Maybe ever. I’m so lost. Maybe in a few
months – I’ll be clear. Maybe I’ll have needs and vigor to cho[o]se them.
And maybe I’ll feel the same way. Alone, needing space, or will have
changed in ways unknown. But what I will know, is that I was able to
give a gift to you. One that one day I may be able to feel and embrace.
And if not, I will know that you are fulfilled in that part of your journey
– and a piece of me is living through you and in the world. It just has to
be between you and I. That’s all I ask.”
     In January 2009, Danielle underwent an IUI procedure using
sperm that Jason provided, rather than using the anonymous donor
sperm. The procedure was unsuccessful.
     In March 2009, Danielle underwent IVF using Jason’s sperm.
Jason took her to California Fertility Partners for the egg retrieval on



                                      7
March 6, and took her back for the transfer of the embryo on March 9.
The IVF resulted in a viable pregnancy.
     The only people Danielle initially told about her pregnancy – and
that Jason was the biological father – were her brother, her sister
Elisabeth (Liz), and her two closest friends, Ellen Rapoport and Joshua
Weinstein, but she asked each of them not to reveal who the biological
father was. She later explained to her cousin that Jason “didn’t want
anyone to know because he’s so private and self-conscious/neurotic.”
Although Jason denied to some people that he was the father of
Danielle’s baby during the pregnancy, he did tell his close friend Bryony
Atkinson and her husband Scott Seiver, his personal trainer Flavio de
Olivira, and Cynthia Burton, the mother of his former girlfriend, that
Danielle was pregnant with his baby.
     After the IVF, Danielle stayed in the guest room at Jason’s house
until she was approximately 17 or 18 weeks pregnant. Jason was gone
for much of that time. However, he was home when, at around 10
weeks, Danielle started to bleed, and he took her to the emergency
room. She was put on bed rest for seven or eight weeks, and stayed at
Jason’s house until she was able to work again. At that point, she
moved into her home.
     Danielle made all the arrangements for the baby’s room in her
home, except buying a crib; her grandmother bought the crib and had it
delivered to Jason’s home because she believed it was bad luck to send
baby items to Danielle’s home before the baby was born. Danielle also
made arrangements for a doula and a night nurse, and selected a
pediatrician. Her sister Liz set up a registry for gifts for the baby.

                                     8
Jason was not involved in any of those activities, nor did he attend any
childbirth classes with Danielle.7 However, shortly before the baby was
born, Jason sent an email to Danielle telling her to “make sure [her]
midwife and nurse have all been vaccinated for swine flu. [I]f not they
can’t be used.” Jason and Danielle also discussed names for the baby.
Danielle chose the name Gus Theodore; Gus was for one of Danielle’s
family members, and Theodore was for one of Jason’s family members.


B.    The Period From Gus’ Birth to His First Birthday
      Gus was born in early December 2009. Shortly before Gus was
born, Jason discovered that a caretaker for his grandmother, who lived
in New York and with whom he was very close, was stealing from her.
Because Jason was responsible for his grandmother’s care, he had to fly
to New York to take care of the situation and find a new caretaker.
      While Jason was in New York, Danielle went into labor. Liz took
Danielle to the hospital and stayed with her for most of the nearly two
days in which Danielle was in labor. Ultimately, Danielle had an
emergency caesarean section. Jason flew back to Los Angeles, but did
not arrive in time for the birth; he got to the hospital shortly after
Danielle came out of the recovery room. Jason did not hold or ask to
hold Gus – he testified he was overwhelmed and afraid of hurting him –




7     With regard to the childbirth classes, Jason testified that Danielle did
not ask him to attend, and knew that he was uncomfortable in intimate
public situations.


                                       9
and did not take any photographs or ask to have any photograph taken
of him with Gus.
     Jason stayed at the hospital for about a half-hour. He did not tell
anyone at the hospital that he was Gus’ father, did not make
arrangements to have his name put on the birth certificate, and did not
sign a voluntary declaration of paternity. He testified that he did not
put his name on the birth certificate for privacy reasons. He explained
he wanted anonymity for his child as long as possible, because he was a
celebrity and grew up in a celebrity family (both his father and
grandfather were quite famous, and appeared in theater, television, and
movies), and he found the attention that brought to be extremely
intrusive. He did, however, tell all of the people that were close to him
about Gus’ birth.
     Liz drove Danielle and Gus home from the hospital. Jason
testified that he did not drive them because he had to go pick up
Danielle’s favorite bagels for her, get celebratory balloons, and walk the
dogs to prepare for her arrival.
     When Gus was first brought home from the hospital, Liz and a
night nurse assisted Danielle. Jason spent time at Danielle’s house in
the days after Gus was born, to help burp Gus and tuck him in in the
evening. When Gus was eight days old, Jason took Danielle and Gus to
a medical appointment to have Gus circumcised. For Gus’ first
Christmas, a few weeks after Gus was born, Jason brought a Christmas
tree and decorations to Danielle’s house, and gave Gus a “onesie” that
had “Baby’s First Christmas” written on it.



                                    10
     During 2010, Jason often was away from Los Angeles; he went to
New York every four or five weeks to take care of his grandmother and
conduct business, and was in Canada for work for three weeks.
Although Jason testified that he went to Danielle’s house to see Gus
almost every day that he was in Los Angeles,8 Liz, who helped Danielle
with Gus at least three or four times a week, testified that she saw
Jason with Gus only sporadically. Similarly, Danielle’s friend Joshua
Weinstein, who saw Danielle at her house almost weekly, testified that
he rarely saw Jason there in 2010, and did not see Jason do anything
that suggested he was parenting Gus; instead, he usually was watching
television or on the computer.
     Danielle and Gus, accompanied by Liz, went to New York three
times in 2010. They did not stay at Jason’s apartment, but instead
stayed at Danielle and Liz’s father’s home. Danielle and Gus visited
with Jason while they were there, and went to parks with him.
Danielle also took Gus to visit Jason’s grandmother, and took a
photograph of Gus with her.
     Throughout Gus’ first year, Jason and Danielle exchanged emails
with information about raising children, vaccinations, and events in
Gus’ development, and occasional requests from Danielle for Jason to
babysit Gus. In late June 2010, Danielle decided to “take time away”

8     In late February 2010, Danielle wrote in an email to her cousin that
“Jason has been over at my place a lot. He seems to be getting attached to
[Gus].” Danielle and Gus also stayed with Jason at his house in Santa
Monica on two occasions in 2010; in February 2010, when work was being
done on the air ducts in Danielle’s home, and in August 2010, when the air
conditioning at Danielle’s home was not working.


                                     11
from Jason while he was in Canada for work; they agreed they were not
going to talk while he was gone. Danielle told Weinstein that Jason
was “only worried about not seeing Gus – even though I told him I
would never keep Gus from him.”
     Their time away from each other was short-lived. In August 2010,
Jason and Danielle were at the Brentwood Country Mart with Gus
when they ran into Erin Dignam, a longtime friend of Jason (who also
had known Danielle for 11 years). Dignam and her two daughters spent
most of the day with Jason, Danielle, and Gus. Dignam assumed that
Jason was not Gus’ biological father because Danielle had told her in
2008 that she and Jason had fertility problems. Based on Jason and
Danielle’s behavior, however, she believed that Jason was Gus’ father.


C.   The Period From Gus’ First Birthday to the Filing of the Petition
     In December 2010, Jason attended Gus’ first birthday party at
Danielle’s house. In December 2010 or January 2011, Jason and
Danielle resumed their romantic relationship, and Jason began working
in New York on a Broadway play. The play started rehearsals in
January 2011, opened in March 2011, and ran through mid-May 2011.
     In early January 2011, Danielle’s father sent Danielle an email
expressing concern about her renewed relationship with Jason, which
her father worried might be an abusive relationship. Danielle
responded that she was not in an abusive relationship and said that she
“want[s] (and intend[s] for) Gus to have two full-time and fully-devoted
parents.”



                                   12
     Jason got to New York in January 2011, and hired Dena Douglass
as his assistant. When Jason interviewed Douglass for the job, he
asked her if she had any experience with children; Douglass told him
her previous job had been as a nanny. Jason explained that he had a
son, Gus, and that her job duties would include taking care of Danielle
and Gus when they were in town. They discussed various things
regarding Gus, such as items that would be needed while Gus was
there, food-related issues, and setting up the house in preparation for
his visits. The day after she interviewed for the job, Douglass went to
Jason’s apartment, and Jason showed her around. She saw a jogging
stroller, baby clothing, diapers and baby ointment, a child’s toothbrush,
toothpaste and shampoo, a crib, a baby toilet, a high chair, and a gate,
along with children’s books and toys. She also noticed photographs of
Gus, and of Jason and Gus, in both bedrooms.
     Danielle and Gus visited Jason in New York four or five times
while Jason was there for the play, staying for about a week each trip.9
Jason paid for their airplane tickets, and also gave Danielle money to
make up for the fact that she had to miss work. Their first visit was in
late January 2011. Douglass met them on their second visit, in
February. When Douglass arrived at the apartment the first morning
of their visit, Danielle and Gus were there, and Jason was feeding Gus
breakfast. Over the course of their visit, Douglass observed Jason
feeding Gus, playing with him, and taking Gus to the park. Jason

9    They also came to New York once in the summer of 2011, when Jason’s
grandmother was very ill, and again in November 2011.


                                   13
called Gus his son, and Gus called him “Dada”; Danielle also referred to
Jason as “Dada” and encouraged Gus to do so.
     Danielle and Gus returned to New York to attend the opening
night of Jason’s play in early March 2011. On March 16, while back in
Santa Monica, Gus became ill and was hospitalized for four days. Jason
was doing eight performances a week in the play at that time; the only
day without a performance was Monday. He spoke with Danielle more
than 50 times during Gus’ hospitalization, and asked if he should come
home; Danielle assured him that Gus was stable, and he did not need to
come home. He also called his friend Erin Dignam because she had a
lot of doctors in her family, and asked for her help; Dignam called
Danielle to offer her assistance.
     Danielle told Jason that Gus was going to be released from the
hospital on Sunday, March 20, 2011. Jason decided to fly from New
York to Los Angeles after the Sunday matinee performance. He arrived
in Los Angeles just before midnight, and went directly to Danielle’s
house, arriving at around 12:30 a.m. on Monday, so he could be there
when Gus woke up. He spent the entire day with Gus, and took a flight
back to New York on Tuesday morning; when he landed in New York,
he went directly to the theater to be there in time for that evening’s
performance.
     Danielle and Gus went to New York again in mid-April 2011.
During that trip, Jason arranged for Gus and Danielle to visit the set of
his play. There was a trophy that was the centerpiece of the play, and
each of the actors was allowed to have the name of a family member
engraved on it. Jason chose “Gus Theodore” for his engraving. Jason

                                    14
was photographed showing Gus the trophy. There also was a video
taken onstage, in which Danielle referred to Gus as a “chip off the old
block.” When she and Gus were back in Santa Monica, Danielle made a
video of Gus looking at the playbill from Jason’s play and asking him to
point to “Dada” in the photograph on the cover. She also made a video
of him looking at a photograph of Jason’s hands while she asked him if
those hands were “Dada’s” hands.
     Jason returned to Los Angeles after the play closed, and spent
several days and nights at Danielle’s house in June 2011. During that
time, Gus was attending a toddler program at a preschool in Santa
Monica, The First School. The daughter of Jason’s friend Kristen
Prouty also attended the program. Prouty testified that she observed
Jason participate in “Circle Time” at the school, during which the
parents (mostly mothers) sat in a circle and asked the teachers about
child development and issues they were going through with their
children.
     Throughout the rest of 2011, Jason continued to go back to New
York every four or five weeks to take care of his grandmother. In
addition, he was away for much of the month of July, working on a show
in Chicago.
     Danielle testified that in July and August of 2011, Jason started
to become more abusive and began “to insert himself into how [she] was
parenting and raising [Gus].” On July 5, he made anti-Semitic remarks
to Danielle, who is Jewish, and then left for Chicago. Despite this,
Danielle emailed him six days later, and again a couple of weeks later,
telling him that she and Gus missed him. On July 29, she sent him an

                                   15
email telling him she was looking forward to him being back in Santa
Monica for many reasons, one of which was that it would make it easier
to wean Gus.
     Jason was back in Santa Monica in August 2011. Around August
6 or 7, Jason made another anti-Semitic remark to Danielle in Gus’
presence, and made another in late September during Circle Time at
Gus’ toddlers program in front of some teachers, parents, and children.
     Jason, Danielle, and Gus went on a vacation together to Hawaii in
September 2011. In connection with that trip, Danielle emailed a travel
agent, telling her that she would “like to plan a trip with my boyfriend
Jason and our 20 month old son.” The three of them were photographed
by paparazzi during that trip.
     In late September 2011, Danielle and Jason argued about how to
help Gus sleep through the night; Danielle did not like that Jason had
Gus sleep all night on her couch with him. Jason sent an email to
Danielle, telling her he was “extremely upset,” and complaining that
she was “us[ing] Gus and the implicit threat of access to him, as a
power chip in [their] relationship.” In her response, Danielle suggested
that they return to therapy, and said: “I will not allow myself to be
strung along without a proper discussion about what our plans are – it
seems like that’s what you’re avoiding every time you go to NYC to see
your grandma and extend your stay – and I find it dishonest. You want
to live your double life, but you expect me to be always available and
accountable. . . . The arguments that we have about Gus are arguments
that any other couple with children might have, but they get
complicated by the lack of definition that continues to plague our

                                   16
relationship. . . . [W]hen [Gus] cries for me to pick [him] up at the park
sometimes and [you] say to me don’t pick him up, I listen to you. I
respect your plan and [know] that we as parents need to not undermine
each other cuz then Gus will play us against each other and feel like
there is no order or structure. Even tho we may have our own styles of
parenting, we still have to not undermine one another.”
     In November 2011, Jason and Danielle took Gus to get his first
haircut. Gus sat on Jason’s lap while getting his haircut, during which
Gus asked “Dada” to play with a toy alligator that was next to the chair.
Jason also attended some of Gus’ appointments with his pediatrician in
October and November, and was identified in the doctor’s records as
Gus’ father.
     In early November, Danielle and Jason had an argument about
what Jason fed, or attempted to feed, Gus one evening. Danielle sent
an email to Jason, explaining why she did not want Jason to feed Gus
what he tried to feed him. She noted, “You’ve made it clear you think I
don’t know what I’m talking about when it comes to this. I know you
disagree, but I’m beginning to think you’re doing this just to exert
power/control.” She told him she felt he treated her in an abusive way,
speaking with contempt and bullying her. In Jason’s response, he
accused Danielle of “pulling rank” on him when it came to parenting
decisions. Danielle responded, “Pull ‘rank’? Bullshit. I am [G]us’
mama and you are his dada. How does ‘rank’ factor in? You see




                                    17
yourself in competition with [D]ira[10] as well. I didn’t anoint myself
boss of Gus. I’m his primary caretaker. You don[’t] want to be.”
     Gus’ second birthday was celebrated in early December 2011.
Jason and Danielle planned a party for him. Although the invitation
that was sent out listed only Danielle as the host, Jason made the
arrangements for the birthday cake, the music, and other
entertainment. A video taken at the party shows Jason holding Gus as
Gus blows out the candles on his cake.
     Shortly after Gus’ birthday, Jason and Danielle met with the
preschool director at Little Dolphins School and toured the school. The
director understood that Danielle was Gus’ mother and Jason was his
father. Danielle wrote a note to the director thanking her “for taking
the time to meet with Jason and me today (and for feeding us yummy
treats too!). We tend to be listeners and you certainly answered all of
our questions and more.”
     Danielle had been exploring preschools for Gus for a few months.
She had applied to some schools in late 2010 and early 2011, and did
not list Jason as Gus’ father; she listed herself as a single parent. Gus
was not accepted at any of them. Jason and Danielle had several
discussions about whether Gus should attend The First School, where
he was attending a toddlers program, or Little Dolphins, and ultimately
chose Little Dolphins. When Danielle filled out the application to Little
Dolphins, she listed Jason as Gus’ father and submitted a photograph of
the three of them together.

10   Dira Galindo worked for Danielle as Gus’ nanny in 2011.


                                    18
     When Gus was enrolled in the school in February 2012, both
Danielle and Jason signed the enrollment contract. Jason provided a
check for $2,500 for the initial deposit.11 Jason’s contact information
was provided for the emergency contact information section. In
response to a question in the pre-admission health history report asking
about how the child gets along with parents, brothers, sisters, and other
children, Danielle wrote “Yes. Both mother and father and dogs.”
     Jason and Danielle’s relationship remained unsettled in early
2012. They continued to argue, and Danielle continued to feel that
Jason was abusing her and trying to control her through Gus, yet they
continued to express affection for one another. Jason continued to be a
presence in Gus’ life. When Jason was in town, he would go to
Danielle’s house in the mornings to feed Gus his breakfast or take him
to the park, sometimes with, and sometimes without, Gus’ nanny
Galindo. He also occasionally would go to Danielle’s house in the
evening to help put Gus to bed. On one occasion, he took Gus to the
pediatrician by himself (although Danielle joined them 10 minutes after
the appointment started). On Easter weekend, Danielle, Jason, and
Gus spent the weekend in Malibu with Jason’s friend Atkinson, her
husband, and their young son. In late April, Danielle asked Jason
whether they should have Gus attend a summer Spanish immersion
camp.



11    This was the only direct payment Jason made to the school; Danielle
paid the balance of the tuition.


                                    19
     In May 2012, Jason was in Canada shooting a movie. He kept in
touch with Gus through “tons and tons” of Skype sessions. Danielle
made a video showing her encouraging Gus to “say ‘thank you’ to Dada”
for a present Jason sent to him. Jason asked Danielle to come for a
visit in Canada with Gus, but Danielle did not want to take Gus on such
a long trip; she testified that she also was worried that Jason would
take Gus from her.


D.   Events Leading Up to and Following the Filing of This Lawsuit
     Danielle testified that she broke up with Jason in May 2012, and
that on May 29 and June 12, Jason threatened to sue her, telling her, “if
you’re breaking up with me, be prepared to spend a lot less time with
Gus. I am going to go for full custody.” Both parties spoke to lawyers
about their disputes. On advice of her counsel at the time, Danielle
agreed to allow Jason visitation with Gus four times a week during the
early part of summer.
     On June 25, 2012, Danielle sent Jason an email in which she said
that she was “prepared to meet with a child specialist” regarding
custody. She told him, “I have no interest in denying Gus a relationship
with his father. It’s the opposite. I promote it. It is in Gus’ best
interest that we spend time with him one on one, so he gets used to you
taking him on outings by yourself.” After noting that Jason had been
gone for much of the time after Gus’ birth and had not changed a
diaper, she asserted that he was “trying to log in as many hours as
possible with Gus for the record and to assert control over both Gus and
me. You know the truth, so please stop lying.”

                                    20
      1.    First Trial and Appeal
      Jason filed the petition to establish parental relationship the next
day. He contended that he was not a sperm donor within the meaning
of section 7613(b), and that he was a presumed parent under 7611(d).
The family law court (Hon. Stephen Maloney) granted Jason pendente
lite visitation pending the outcome of the trial on the petition. The
court ordered that the case be tried in phases, with the issue of the
applicability of section 7613(b) to be tried first.
      After close of evidence in the first phase, the family law court
(Hon. Mark Juhas) granted Danielle’s motion for nonsuit, finding that
Jason was a sperm donor within the meaning of section 7613(b), and
that, under Steven S. v. Deborah D. (2005) 127 Cal. App. 4th 319, he
therefore was precluded from establishing paternity. On February 19,
2013, the court vacated the pendente lite visitation order and denied
Jason’s request for custody of and/or visitation with Gus during
pendency of the appeal.12 The court filed a statement of decision and a
judgment on April 16, 2013.
      Jason appealed from the judgment. On May 14, 2014, we reversed
the judgment in a published decision, and remanded the matter with
directions to the family law court to conduct further proceedings to

12    Although Danielle had said that she would allow Jason to continue to
see Gus even though he did not have parental rights, neither she nor her
counsel offered any visitation proposal, and she demanded that Jason
“recant” statements he made to the media as a precondition to any visitation.
Jason refused. Therefore, at the time the family law court issued its
statement of decision on parentage in the retrial that is the subject this
appeal, Jason had not seen or communicated with Gus for almost two years.


                                      21
determine whether Jason qualifies as a presumed parent under section
7611. (Jason P. I, supra, 226 Cal.App.4th at p. 181.)


      2.    Domestic Violence Restraining Orders
      After the family law court issued its statement of decision finding
no parentage, Jason engaged in harassing behavior. He sent a series of
intimidating emails to Danielle, texted her, and called her. He
threatened Danielle’s father in an email, and sent intimidating emails
to Danielle’s friend Weinstein and Gus’ nanny.
      Danielle sought a domestic violence restraining order against
Jason. The court (Hon. Stephen M. Moloney) granted Danielle’s request
on November 25, 2013, finding that Jason disturbed Danielle’s peace
within the meaning of section 6320 by sending harassing messages
after the family law court’s parentage ruling. The court specifically
found that Danielle did not show domestic violence under section 6203,
subdivisions (a), (b), or (c).13 Jason was ordered not to “[h]arass, attack,
strike, threaten, assault (sexually or otherwise), hit, follow, stalk,

13    Under the Domestic Violence Prevention Act (§ 6200 et seq.), “domestic
violence” is defined as “abuse perpetrated against” certain persons, including
a former cohabitant. (§ 6211.) The statutory definition of “abuse” states that
“[a]buse is not limited to the actual infliction of physical injury or assault”
(§ 6203, subd. (b)), and includes “engag[ing] in any behavior that has been or
could be enjoined pursuant to Section 6320” (§ 6203, subd. (a)(4)). The
behavior that can be enjoined under section 6320 includes threatening,
harassing, telephoning, contacting by mail or otherwise, or disturbing the
peace of the other party. (§ 6320, subd. (a).) Thus, a domestic violence
restraining order may be issued even when there has been no physical
violence. (See In re Marriage of Nadkarni (2009) 173 Cal. App. 4th 1483,
1496-1499.)


                                      22
molest . . . [or] [c]ontact” Danielle “directly or indirectly, by any means,
including, but not limited to, by telephone, mail, e-mail or other
electronic means.” The court did not issue a stay away order as to
Danielle or Gus.
     Danielle filed a request to renew the restraining order on
November 21, 2014. The family law court (Hon. Maren Nelson) found
that the evidence presented at the hearing on the renewal request
showed that Jason had not read the terms of the original restraining
order, and believed he had the right to contact any person who “lied”
about the case. The court found that Jason made several contacts with
Weinstein, even after Weinstein asked him not to contact him, and that
he made inappropriate contact with Danielle’s father. Danielle
contended that these contacts made her fear that Jason would once
again disturb her peace if the restraining order were lifted. The court
concluded that the evidence was sufficient for renewal of a restraining
order in light of the standard established for such renewals, and
renewed the restraining order for the minimum term permitted.


     3.    Second Trial
     On remand, Jason requested a pendente lite visitation order. The
newly-assigned family law judge, Hon. Maren Nelson, denied his
request, and set the matter for trial. The court ordered that, as to third
party witnesses, it would take their testimony by way of the reporter’s
transcript from the first trial. Danielle filed a motion in limine to
exclude evidence of Jason’s post-petition conduct. She observed that in
our decision reversing the denial of Jason’s petition we held that a

                                     23
mother may limit a sperm donor’s contact with the child to prevent him
from becoming a presumed parent, and argued that Jason’s post-
petition conduct should not be used by him to establish presumed
parentage because the family law court had imposed a visitation order
right after the petition was filed. The family law court granted the
motion.
     The family law court conducted a three-part trial. The first part,
which addressed the presumed parentage issue, took seven and a half
days, from September 2 to September 11, 2014. The court issued a
proposed statement of decision regarding parentage on October 31,
2014, and a final statement of decision regarding parentage on
December 29, 2014, in which it concluded that Jason met his burden to
show that he is the presumed father of Gus and that Danielle did not
rebut the presumption.
     The second part of the trial addressed custody and visitation. The
family law court heard four days of testimony and issued an oral
tentative statement of decision on January 15, 2015. A written
proposed statement of decision was served on February 9, 2015, and the
final statement of decision regarding custody and visitation orders was
filed on March 10, 2015.
     The court found, among other things, that Jason failed “at this
time” to rebut the section 3044 presumption against custody for parents
who have perpetrated domestic violence. However, the court noted that
the domestic violence in this case did not involve any physical violence
and instead consisted of Jason’s inappropriate verbal harassment. The
court concluded that, in light of the nature of the domestic violence at

                                    24
issue, the successful completion of individual counseling by Jason and
participation in joint counseling by both Jason and Danielle would be
sufficient to rebut the presumption. The court also found that it was in
Gus’ best interest to reduce the level of conflict between his parents,
particularly related to the litigation, by providing a self-executing
mechanism for future joint legal custody and a step-up parenting plan.
Therefore, the court ordered that Danielle would have sole legal custody
for six months, and that after six months Danielle and Jason would
exercise joint custody, provided that Jason completed a six-month
course of counseling for the purpose of helping him to develop tools to
deal with his anger and frustration. The court also ordered a step-up
parenting plan, to begin immediately after Danielle and Jason met with
a designated counselor to obtain advice on how to communicate with
Gus regarding Jason being reintroduced into his life; that counseling
was previously ordered to take place on February 4, 2015.
     The third and final part of the trial addressed child support and
attorney fees. The court took testimony over five days in April 2015 and
issued a proposed statement of decision in June 2015. The final
statement of decision was issued on July 13, 2015. The court ordered
Jason to pay Danielle for child support, retroactive to December 29,
2014, the date the final statement of decision regarding parentage was
filed. The court denied Danielle’s request that Jason be ordered to pay
her attorney fees, and ordered that Jason bear his own attorney fees.
     The final judgment was entered on September 4, 2015. Danielle
timely filed a notice of appeal from the judgment.



                                    25
                             DISCUSSION
      On appeal, Danielle challenges the family law court’s finding that
Jason is the presumed father of Gus and the court’s order awarding
joint custody.


A.    Presumed Parentage Issues
      As noted, we held in the first appeal that section 7613(b)
precluded Jason from establishing that he is Gus’ father based upon his
biological connection, but the statute did not preclude him from
establishing that he is Gus’ presumed parent under section 7611(d)
based upon his postbirth conduct. (Jason P. I, supra, 226 Cal.App.4th
at p. 176.)
      Section 7611(d) provides that a person is presumed to be the
natural parent of a child if “[t]he presumed parent receives the child
into his or her home and openly holds out the child as his or her natural
child.” We explained in our earlier decision that “‘“[t]he statutory
purpose [of section 7611] is to distinguish between those fathers who
have entered into some familial relationship with the mother and child
and those who have not.”’ [Citation.] A biological connection to the
child is not necessary for the presumption of paternity to arise.
[Citation.] Nor is it necessary for the person seeking presumed parent
status to have entered into the familial relationship from the time of
conception or birth. ‘[T]he premise behind the category of presumed
father is that an individual who has demonstrated a commitment to the
child and the child’s welfare – regardless of whether he is biologically
the father – is entitled to the elevated status of presumed fatherhood.’

                                    26
[Citation.]” (Jason P. I, supra, 226 Cal.App.4th at p. 177.) As the
Supreme Court has observed, “‘The paternity presumptions are driven
by state interest in preserving the integrity of the family and legitimate
concern for the welfare of the child. The state has an “‘interest in
preserving and protecting the developed parent-child . . . relationships
which give young children social and emotional strength and
stability.’”’” (In re Nicholas H. (2002) 28 Cal. 4th 56, 65.)
     Danielle contends that, in finding that Jason was Gus’ presumed
father, the family law court (1) improperly relied upon Jason’s biological
connection to Gus; (2) erred by liberally interpreting the statutory
requirement that the presumed parent must receive the child into his or
her home, and ignored that this requirement requires evidence of
parental caretaking; (3) improperly found that Jason met the statutory
requirement that the presumed parent must hold the child out as his or
her own because Jason did not unequivocally hold Gus out as his own to
the community; (4) improperly allowed Jason to belatedly pursue
fatherhood after he initially rejected it; and (5) improperly relied upon
Danielle’s behavior in finding that Jason was a presumed parent. We
are not persuaded.


     1.    The court did not rely upon Jason’s biological connection to Gus
     In contending that the family law court improperly relied upon the
fact that Jason has a biological connection to Gus in finding that Jason
is Gus’ presumed father, Danielle points to the opening sentence of the
court’s statement of decision, in which it refers to Jason as “the
biological father of Gus” rather than as the sperm donor. She contends

                                     27
that “[t]he court’s disregard of the paucity of fatherly conduct on Jason’s
part can only be explained as impermissible reliance on this headline
fact, because the rest of the evidence was so thin.” Her contention is not
supported by the record.
     Although the court referred to Jason as Gus’ biological father – a
true statement – rather than as a sperm donor, it expressly stated that
“[i]t is not Jason’s status as a sperm donor that gives rise to his status
as a presumed father under section 7611(d). Rather, it is his conduct,
encouraged by Danielle, after Gus was born.” If there were any doubt,
the body of the statement of decision makes clear that the court relied
solely on Jason’s conduct in concluding that Jason met the
requirements of section 7611(d) and developed a parental relationship
with Gus. For example, in finding that Jason had developed a familial
relationship and commitment to Gus, the court noted that even though
Jason and Danielle were not in a dating relationship in 2010, Jason
“frequented Danielle’s home and spent time with Gus there and at his
home in Santa Monica” when he was in town, and by June 2010 he was
“worried about not seeing Gus” when Danielle told him she wanted to
take time away from him while he was working in Canada. The court
identified this conduct as Jason “taking tentative steps to build a
relationship with Gus, encouraged by Danielle.” The court also
observed that once Jason and Danielle renewed their romantic
relationship, “Danielle made great efforts to encourage Jason to build a
familial relationship, teaching Gus to call Jason ‘Dada’ and involving
Jason in feeding and playing with Gus.”



                                    28
      The court acknowledged that Danielle had been Gus’ primary
parent since his birth, assisted by her sister Liz and a nanny, and that
Jason was “not a paragon of parenting. He used language in front of
Gus that was disrespectful and demeaning of Danielle. He failed to
respect Danielle as Gus’ primary parent. Gus never spent the night at
Jason’s home with only Jason. Jason never changed Gus’ diaper. Jason
was absent from Gus’ life for long periods, due in part to work
commitments and in part to his own choices regarding his personal life.
Jason never paid Danielle money directly earmarked as child support,
and he did not directly name Gus as the beneficiary of his estate.”14
The court found, however, that “[t]hose facts . . . do not mean Jason did
not take on the role of a parent in Gus’ life or is not committed to his
welfare. While the parties did not equally share parenting
responsibilities, this is often the case in family situations where a
parent travels for a living or otherwise, and leaves much of the child
rearing to the other parent and/or domestic help.”
      The court pointed to examples of Jason’s conduct in which he took
on a parental role: when Gus was hospitalized, he was in regular
contact with Danielle and came to Los Angeles to see him as soon as his

14    In its findings of fact, the court found that Jason told Danielle to let
him know if she needed money, and that he gave Danielle checks or wire
transfers totaling $81,000 in 2009 through 2012, but the court noted the
parties disputed what those payments were for. The court also noted that
there was no evidence to show whether Jason would have been required to
pay child support given the parties’ respective financial situations. In
addition, the court found that, although Jason had not named Gus as the
beneficiary of his estate or life insurance, Danielle is the sole beneficiary of
Jason’s estate under his will.


                                        29
work permitted, he participated in the selection of Gus’ school, he
participated in “Circle Time” at The First School and Little Dolphins, he
went to some of Gus’ lessons at Gus’ request, he taught Gus music, he
helped in potty training, and he sought to be involved in parenting
decisions regarding Gus. The court also noted that third parties, such
as Dignam, Gus’ pediatrician, and personnel at Little Dolphins
perceived Jason as Gus’ father, and that Danielle herself “recognized
Jason as a parent to Gus, reminding him that the two should not
undermine each other . . . and that there was no ‘rank’ between them: ‘I
am gus’ mama and you are his dada.’”
     In short, the statement of decision makes clear that the court’s
finding that there was a parent-child relationship between Jason and
Gus was based upon Jason’s conduct, rather than his biological
connection to Gus. To the extent Danielle argues that this finding was
erroneous because Jason failed to satisfy many of the factors identified
in In re T.R. (2005) 132 Cal. App. 4th 1202, 1211 – such as whether the
presumed father helped the mother with prenatal care, whether he paid
pregnancy and birth expenses, whether he promptly took legal action to
obtain custody of the child, and whether he sought to have his name
placed on the birth certificate – her argument fails because the factors
identified in In re T.R. are simply factors that courts may consider;
there is no requirement to show that all (or even most) of them are
satisfied. (Charisma R. v. Kristina S. (2009) 175 Cal. App. 4th 361, 376
(Charisma).)




                                    30
     2.    The court properly applied the receiving into the home
           requirement

     In describing section 7611(d)’s requirement that the child be
received into the presumed parent’s home, the family law court noted
that it requires that the child be physically received into the home, and
that constructive receipt is insufficient. (Citing Adoption of Kelsey S.
(1992) 1 Cal. 4th 816, 826-830 (Kelsey S.)). But the court also noted that
“[h]istorically there has been a liberal interpretation of ‘receiving’ as
used in the statute. See In re Richard M. (1975) 14 Cal. 3d 783, 794-
795. Thus, where a child does not live with the person seeking
presumed father status, occasional temporary visits were sufficient to
meet the ‘receiving’ requirement particularly where the child has a
residence elsewhere. . . . However, where a party has only sporadic
visitations with a child or sees the child only incidental to his
relationship with the child’s mother, he will not be found to have
received the child into his home, even if the child spent time at the
home. . . . [¶] A party seeking to establish he is a presumed parent is
not required to show that he acted as a parent to the child for a specific
period. Charisma R. v. Kristina S. (2009) 175 Cal. App. 4th 361, 374
(‘Receipt of the child into the home must be sufficiently unambiguous as
to constitute a clear declaration regarding the nature of the
relationship, but it need not continue for any specific duration.’).”
     Addressing whether Jason satisfied the “receiving” requirement,
the court rejected Jason’s contention that the parties lived as a family
in both his Santa Monica home and Danielle’s home, but it found that
Jason did receive Gus into his home in New York. The court based its

                                     31
finding on the facts that Gus regularly spent time at the apartment
when Jason was living there, Jason made arrangements with his
assistant to accommodate Danielle and Gus during their visits, he and
Gus went to the park when he was not working, he fed, played music
for, and read to Gus, he arranged for an allergist to see Gus in New
York, he obtained a baby gate to prevent Gus from falling down the
stairs in the apartment, and there was a room in the apartment that
was designated as Gus’ room when he was there. The court concluded
that “[g]iven the historically liberal interpretation of acts sufficient to
‘receive’ a child into the home and the case law specifically finding that
no period of any specific length is required to meet the ‘receiving’
requirement, the evidence is sufficient to make that finding.”
      Danielle contends the family law court erred by relying upon
decades-old cases that liberally interpreted the “receiving” requirement
because the statute being interpreted in those cases was California’s
legitimation statute, which provided a method for the father of a child
born out of wedlock to legitimate his offspring. She observes that the
courts applied a liberal interpretation to the “receiving” requirement
due to the perceived disgrace associated with being an “illegitimate”
child, and cites to Kelsey, supra, 1 Cal.4th at pages 828 to 829 in
support of her contention that courts have abandoned the liberal
interpretation of the requirement. We disagree.
      We do not read Kelsey as holding that courts should not apply a
liberal interpretation to any aspect of the “receiving” requirement;
instead, the Supreme Court held that the requirement no longer could
be satisfied by an alleged father’s “constructive receipt” of the child into

                                     32
his home. (Kelsey, supra, 1 Cal.4th at pp. 828-829.) As the appellate
court in Charisma observed, “[a]lthough the [Kelsey] court declined to
liberally construe the requirement in the case before it, the court did
not suggest that actual receipt of a child for a significant duration is
required.” (Charisma, supra, 175 Cal.App.4th at p. 372, fn. omitted; see
also In re M.R. (2017) 7 Cal.App.5th 886, 900 [juvenile court found that
the parental relationship was developed primarily through child’s visits
with presumed father, rather than from living with him].) Indeed, “[i]f
the Legislature had intended to require an alleged parent to live with a
child for an extended period of time, it would likely have used a
different term than ‘receives’ or added an express durational
requirement” when it enacted section 7611(d). (Charisma, supra, 175
Cal.App.4th at p. 372.)
      Despite the family law court’s references in this case to the
“liberal” standard applied in cases involving the former legitimation
statute, the fact is the court applied the standard currently applied in
section 7611(d) cases, as articulated in Charisma: “receipt of the child
into the home must be sufficiently unambiguous as to constitute a clear
declaration regarding the nature of the relationship, but it need not
continue for any specific duration.” (Charisma, supra, 175 Cal.App.4th
at p. 374.) In this case, the family law court set forth a list of activities
by Jason that unambiguously demonstrated a parental relationship




                                     33
with Gus during his visits at Jason’s New York apartment.15 Danielle’s
assertion that Jason’s conduct was no different than the conduct of a
boyfriend of the child’s mother ignores the activities the court identified,
and instead focuses only on what Jason did not do. But a parent need
not be a perfect parent to be found to have received a child into his or
her home. He or she simply must demonstrate a parental relationship,
however imperfect. Substantial evidence supports the family law
court’s finding that Jason did so in this case.


     3.    The court properly applied the requirement that the parent
           hold the child out as his or her own

     Addressing the “holds out” requirement, the court observed that
“the evidence showing Jason was not committed to being a parent to
Gus at the time of his conception or his birth is strong. . . . Although he
told a few close friends Danielle was expecting his child, he was very
selective in the people he chose to make his announcement and became
upset when Danielle told others. Nonetheless, by December 2011, if not
earlier, he was actively holding out Gus as his child.” In support of its
finding that Jason held Gus out as his child no later than December
2011, the court cited the fact that Jason went on a tour of Little
Dolphins School that month, signed the school enrollment forms in
February 2012, and made a tuition payment. The court concluded:

15     As such, Danielle’s argument that the family law court misapplied the
receiving requirement because it did not find that Jason had a parental
relationship at the time he received Gus into his home is contrary to the
record.


                                     34
“The fact is Jason publicly acknowledged Gus as his child to the school.
Moreover, the school personnel believed Jason to be Gus’ father.”
      Danielle argues that the court’s finding was improper because
Jason did not demonstrate that he “unequivocally displayed [a father-
son] relationship to the community at large”; she contends that “[t]he
family court did not find that Jason did anything more than belatedly
identify Gus as his biological offspring.” We disagree.
      First, Danielle cites to no law to support her assertion that a
presumed father must display his relationship with his child “to the
community at large,” and we have found none. Jason was not required
to “display” his relationship to the general public. Indeed, having
grown up the child and grandchild of celebrities, Jason expressed his
desire to protect Gus from the pressures of being the son of a celebrity –
a desire shared by many celebrities.16
      Second, Danielle’s contention that the court “did not find that
Jason did anything more than belatedly identify Gus as his biological
offspring” is demonstrably false. There is no question that Jason’s
conduct relating to the Little Dolphins school that the court cited in
support of its finding is conduct demonstrating a parental relationship,




16     See, e.g., http://articles.latimes.com/2014/jan/31/entertainment/la-et-
mg-kristen-bell-dax-shepard-magazine-boycott-today-20140131 [celebrities
call for a boycott of publications that publish paparazzi photographs of their
children].


                                      35
rather than merely a biological relationship. That evidence is sufficient
to support the court’s finding.17


      4.    Jason’s initial rejection of a parental relationship does not
            preclude a finding that he is a presumed parent based upon
            later conduct

      Danielle contends the court’s finding that Jason was a presumed
parent was improper because he had “categorically stated that he would
not be conscripted into fatherhood,” and he did not attempt to engage in
conduct demonstrating a parental relationship (if at all) until well after
Gus’ birth. She argues that allowing a sperm donor who previously
rejected a parental relationship to later seek such a relationship
undermines the certainty given to the mother under section 7613(b)
regarding the sperm donor’s rights. We find no error.
      As we noted in our earlier decision, “it [is not] necessary for the
person seeking presumed parent status to have entered into the familial
relationship from the time of conception or birth.” (Jason P. I, supra,


17     Danielle’s argument that Jason’s conduct was similar to the men
seeking presumed parentage in In re Sarah C. (1992) 8 Cal. App. 4th 964 and
In re Spencer W. (1996) 48 Cal. App. 4th 1647, in which the appellate courts
found the conduct was insufficient to establish presumed parentage, is
unavailing. As the court in Charisma explained, the appellate courts in those
cases “were reviewing trial court decisions rejecting presumed parentage
claims. [Citations.] Accordingly, the reviewing courts were obliged to make
all inferences in favor of the trial court findings that the alleged fathers had
not established their presumed parentage claims. In this case, we are obliged
to make all factual inferences in favor of the trial court’s finding that [the
alleged parent] made the showing required by section 7811(d).” (Charisma,
supra, 175 Cal.App.4th at p. 377.)


                                      36
226 Cal.App.4th at p. 177.) The fact that Jason initially rejected the
idea of being a father is irrelevant because – with Danielle’s
encouragement and permission – he slowly developed a father-son
relationship with Gus. The state has an interest in protecting those
kinds of relationships, even when they are belatedly developed, because
they “‘“‘give young children social and emotional strength and
stability.’”’” (In re Nicholas H., supra, 28 Cal.4th at p. 65.)
     Allowing Jason to seek presumed parentage after he initially
rejected the idea of being a parent does not undermine the certainty
granted by section 7613(b). Contrary to Danielle’s assertion, Jason did
not “unfairly ambush[] Danielle with his belated claim for custody.”
From the time Gus was born in December 2009 until shortly before
Jason filed his petition in June 2012, Danielle encouraged Jason to
establish a paternal relationship with Gus. She referred to Jason as
Gus’ “Dada.” She allowed Jason to come to her house “a lot” to spend
time with Gus in the first few months and asked Jason to watch Gus
while she went for a jog or to yoga class, and was pleased that he was
“getting attached” to Gus. She kept Jason apprised of medical issues
regarding Gus, and allowed him to accompany Gus to appointments
with his pediatrician, identifying Jason to the pediatrician as Gus’
father. She told her father in January 2011 that she intended for “Gus
to have two full-time and fully-devoted parents.” She, Jason, and Gus
went on vacations together as a family. In short, far from being
ambushed, Danielle fully supported Jason’s developing relationship
with Gus.



                                     37
     5.    The court’s reliance on Danielle’s behavior was not improper
     Finally, Danielle contends the family law court improperly relied
upon Danielle’s conduct, rather than focusing only on Jason’s conduct in
determining whether Jason was a presumed parent. The court’s
reliance on Danielle’s conduct not only was not improper, it was
required under the circumstances of this case.
     As we explained in our earlier opinion, “[o]ur holding that a sperm
donor is not precluded from establishing presumed parentage does not
mean that a mother who conceives through assisted reproduction and
allows the sperm donor to have some kind of relationship with the child
necessarily loses her right to be the sole parent. [¶] . . . A mother
wishing to retain her sole right to parent her child conceived through
assisted reproduction can limit the kind of contact she allows the sperm
donor to have with her child to ensure that the relationship does not
rise to the level of presumed parent and child.” (Jason P. I, supra, 226
Cal.App.4th at p. 178.)
     The family law court’s examination of Danielle’s conduct was
appropriate and necessary to determine whether Danielle attempted to
limit the kind of contact Jason had with Gus to protect her right to be
Gus’ sole parent. The court properly found the evidence established
that far from trying to limit Jason’s contact to avoid establishing a
parental relationship, Danielle promoted the establishment of such a




                                    38
relationship.18 Having found that, with Danielle’s support and
approval, Jason received Gus into his home, held Gus out as his son,
and had a parental relationship with him, the court properly declared
Jason the presumed father of Gus.


B.    Custody Issues
      1.    Law governing custody
      In making a custody determination, the family law court must
make an award that is in the best interests of the child based upon all
the circumstances. (Burchard v. Garay (1986) 42 Cal. 3d 531, 534; Keith
R. v. Superior Court (2009) 174 Cal. App. 4th 1047, 1050 (Keith R.).)
“The purpose is to maximize the child’s opportunity to develop into a
stable, well-adjusted adult. The child’s welfare is paramount and the
‘overarching concern.’ [Citation.] Relevant factors include the child’s
health, safety and welfare, the nature and contact with the parents, and
any history of abuse by one parent against the child or other parent.
(§ 3011.) And the so-called ‘friendly parent’ provision requires the court
to consider ‘which parent is more likely to allow the child frequent and
continuing contact with the noncustodial parent . . . .’ (§ 3040, subd.
(a)(1).)” (Keith R., supra, 174 Cal.App.4th at p. 1053.)


18    We note the concerns expressed by amicus curiae Choice Moms LLC
that our decision here (and our prior decision) puts at jeopardy the rights of
women who choose to be single mothers. But we have made clear that
women can protect those rights by limiting the kinds of contact they allow the
sperm donor to have with the child. Danielle simply did not do so in this
case.


                                     39
     Section 3044 establishes “a rebuttable presumption that an award
of sole or joint physical or legal custody of a child to a person who has
perpetrated domestic violence is detrimental to the best interest of the
child. . . . This presumption may only be rebutted by a preponderance
of the evidence.” (§ 3044, subd. (a).) The statute provides seven factors
the court is to consider in determining whether the presumption has
been overcome. (§ 3044, subd. (b).)


     2.    The family law court’s findings
     In considering the health, safety, and welfare of Gus, the family
law court found that both parents are capable of caring for Gus’ physical
needs, based upon the care Jason provided Gus during the period he
had visitation and the care Danielle has provided throughout his life.
But the court also found that “[b]oth parents demonstrated some
deficits in their respective abilities to be protective and supportive of
Gus emotionally.” It found these deficits were evidenced in at least four
ways: (1) neither parent had sought advice from mental health
professionals as to how they should discuss Jason’s re-entry into Gus’
life or how to address “the many references about this litigation now
populating the Internet” that Gus is likely to read at some point; (2) the
tension between the parents “was palpable,” as both were still
extremely angry and distrustful of the other, which poses a danger to
Gus’ emotional well-being; (3) Jason’s level of anger toward Danielle
resulted in him engaging in conduct that resulted in the issuance of a
one-year domestic violence restraining order in November 2013 and the
renewal of that order in December 2014; and (4) both parents “engaged

                                      40
in a media campaign which was largely driven by their own emotional
needs, rather than concern for Gus,” which “is now chronicled on the
Internet for Gus (and his friends) to read in the years ahead.”
     The court also found that Jason was more likely to facilitate Gus’
relationship with Danielle. It found that “[b]y her conduct Danielle
demonstrated that she intended to restrict Jason’s time with Gus.” It
noted that through her testimony, Danielle made it clear that “she does
not support Gus having a relationship with [Jason] because she fears
that Jason will relay to Gus a ‘false narrative’ rather than her version of
the facts related to the parties’ relationship.” The court observed that
the evidence “compels the conclusion that [Danielle] does not support
Gus’ relationship with Jason and will likely not do so once the litigation
is concluded.”
     Addressing Jason’s history of abuse, the court first observed that
“[i]n considering whether the [§ 3044] presumption against joint legal or
physical custody has been or can be rebutted, it is important to
understand the form that the domestic violence took. There is
insufficient evidence of any physical violence, and Judge Moloney
expressly rejected such a finding. Rather, what marked this
relationship was that Jason engaged in inappropriate verbal
harassment of Danielle and disturbed her peace when he did not get his
way.” The court noted that Jason had recently begun taking domestic
violence classes, but this was insufficient to rebut the presumption
against joint custody “at this time.” Instead, the court found that
“Jason needs to engage in therapy directed to helping him understand
that simple insistence together with disrespectful language is not

                                    41
appropriate if one is attempting to raise a child with another parent.
[¶] Further, in part because of Jason’s conduct, the parties have a great
deal of trouble communicating. It also [is] true, however, that Danielle
did not respond to Jason’s reasonable inquiries. . . . Both parties[]
contribute to the communication difficulties.”
     The court concluded that “vesting sole legal custody with Danielle,
together with a period of counseling for both parties . . . , followed by
joint custody is in Gus’ best interest, for several reasons. [¶] First,
successful completion of a parenting class may rebut the presumption
against joint custody. [Citing § 3044, subd. (b)(4).] . . . [¶] Second, it is
in Gus’ best interest to reduce the level of conflict between the parties,
particularly related to the litigation. Thus, it is in Gus’ best interest to
provide a self-executing mechanism regarding future joint legal custody
following counseling, as well as a step-up parenting plan. . . . [¶] Third,
there is no showing that communication between the parties so as to
exercise joint custody will compromise Danielle’s safety. Considering
the form the domestic violence took, completion of individual counseling
by Jason and participation in joint counseling by both parties will be
sufficient to rebut the presumption against joint custody. [¶] Finally,
as described above, Jason is the parent more likely to facilitate Gus’
relationship with the other parent. In these circumstances shared
physical custody is thus ultimately in Gus’ best interest. The sharing of
joint physical custody, without joint legal custody, would present
numerous practical difficulties which would not benefit Gus.”




                                     42
     3.    Danielle’s arguments on appeal
           a.       Arguments raised in appellant’s opening brief
     Danielle contends in her opening brief that the family law court
erred by (1) concluding that the section 3044 presumption against
awarding joint custody to a person who has perpetrated domestic
violence carries less force when the domestic violence did not involve
physical violence; and (2) ordering joint custody before Jason presented
evidence that he had successfully completed the treatment to address
his anger issues.
     With regard to Danielle’s first contention, we do not read the
court’s discussion regarding Jason’s domestic violence as concluding
that the section 3044 presumption carried less force because it did not
involve physical violence. Rather, we understand the court’s
observations about the conduct that led to the domestic violence finding
to have been made in the context of determining what should be
required to rebut the section 3044 presumption.
     For example, one of the factors the court must consider in
determining whether the presumption is rebutted is whether the
domestic violence perpetrator has successfully completed a batterer’s
treatment program. (§ 3044, subd. (b)(2).) The court reasonably could
conclude, in light of the absence of evidence of physical violence, that
completion of a batterer’s treatment program was not necessary to
rebut the presumption, and instead that completion of a program of
counseling to address the kind of harassment involved in this case was
sufficient. We find no error in this conclusion.



                                      43
     Danielle’s second contention has some merit. At the time the
court entered its custody order, it found that Jason had not yet rebutted
the section 3044 presumption, but that the presumption would be
rebutted once Jason completed six months of individual counseling
focusing on helping him to develop tools to deal with his anger and
frustration, and he and Danielle participated in joint counseling focused
on raising the level of trust between them and improving their
communication. The court also found it was in Gus’ best interest to
provide a self-executing mechanism for future joint legal custody,
because “[a]ny other result would require that the court make only
interim orders that would result in further litigation and again raise
the level of parental conflict, which is not beneficial to Gus.”
     The court was rightly concerned about making an order designed
to avoid further litigation. The animosity shown by the parties in this
litigation – who had spent almost $6 million in attorney fees by the time
judgment was entered – was substantial. But as beneficial as it might
be to Gus to avoid further litigation, the section 3044 presumption must
be rebutted by evidence. (See § 3044, subd. (a) [“This presumption may
only be rebutted by a preponderance of the evidence”].) And at the time
it made its custody order, the court had not yet received any evidence
that Jason (and Danielle) had participated in the counseling needed to
rebut the presumption. Therefore, the court was not empowered to
award joint custody to Jason, even if that joint custody was to be
delayed for six months.
     Our conclusion that the court could not award Jason joint custody
at the time it entered the custody order does not mean that the order

                                     44
must be unconditionally reversed in its entirety. Two years have
passed since the order was entered. If, during these two years, Jason
has completed the ordered individual counseling and he and Danielle
have participated in the ordered joint counseling, there would be no
need to disturb the custody order. Therefore, we will conditionally
reverse the order and remand the matter with directions to the family
law court to conduct limited proceedings to make a determination based
on evidence as to whether the ordered counseling has been completed
such that the section 3044 presumption has been rebutted.19 The court
has discretion to limit the scope and nature of the evidence necessary to
make this determination. If the court determines the section 3044
presumption has been rebutted, the court may reinstate the custody
order. If the court determines the presumption has not been rebutted,
it shall enter a new custody order, taking into account that the section
3044 presumption has not yet been rebutted.


            b.    Arguments raised in appellant’s reply brief
      In addition to the two contentions she asserted in her opening
brief, Danielle raised two new arguments regarding the custody order in
her appellant’s reply brief. She argues that the family law court erred
by considering which parent was more likely to facilitate Gus’

19    Although Jason’s counsel stated at oral argument that the family law
court has already made this determination, there is nothing in the record
before us to verify counsel’s statement. If the family law court has, in fact,
received evidence of Jason’s completion of the counseling the court deemed
necessary to rebut the section 3044 presumption, it need not hold another
hearing and may instead simply reinstate the custody order.


                                      45
relationship with the other parent in making its custody order, in
contravention of section 3044, subdivision (b)(1) (hereafter, section
3044(b)(1)) (citing Ellis v. Lyons (2016) 2 Cal.App.5th 404 (Ellis)), and
by ordering a “2-2-5” visitation schedule20 despite the section 3044
presumption (citing Celia S. v. Hugo H. (2016) 3 Cal.App.5th 655 (Celia
S.)).
        Ordinarily, we would not consider arguments raised for the first
time in a reply brief, “‘because such consideration would deprive the
respondent of an opportunity to counter the argument.’” (Reichardt v.
Hoffman (1997) 52 Cal. App. 4th 754, 764.) But we will consider them in
this case because the arguments are based upon two cases that were
decided after the opening brief was filed; we need not provide Jason an
opportunity to counter the arguments because they do not affect the
outcome of this case.
        As to Danielle’s first argument, we disagree with parts of the
analysis in the case upon which she relies, and in any event, the case is
distinguishable.
        In Ellis, the mother and father shared joint legal and physical
custody of their child. (Ellis, supra, 2 Cal.App.5th at p. 407.) After the
father got into a physical altercation with his adult brother-in-law in
the child’s presence, the mother obtained a domestic violence abuse
prevention order from a court in Massachusetts, where she lived. (Id.
at pp. 407, 409.) The mother then filed in California a request for

20   Under a 2-2-5 schedule, each parent has the child for two days every
week, and they alternate weekends.


                                     46
modification of the child custody and support orders, seeking sole legal
and physical custody of the child, with supervised visitation in
Massachusetts for the father. (Id. at pp. 410-411.) The family law court
in California conducted an evidentiary hearing regarding the incident
on which the domestic violence order was based, and found that the
incident lasted less than one minute, there were no injuries, and the
child was not harmed and did not fear for her safety. (Id. at p. 413.) It
concluded that the child’s best interests would not be served by
restricting the father’s custodial rights. (Id. at p. 414.) The court made
no reference to section 3044 in its ruling, and expressly relied upon
section 304021 in concluding that denial of the mother’s request for sole
custody was in the child’s best interest. (Ibid.)
      Our colleagues in Division Five found the family law court
committed reversible error by relying on section 3040 in determining
the best interests of the child because it was precluded from doing so by
section 3044(b)(1). (Ellis, supra, 2 Cal.App.5th at pp. 414, 417-418.)
      The court began its analysis by stating: “The outcome of this
appeal turns almost entirely on the dictates of section 3044. The
statute establishes a rebuttable presumption that joint or sole custody
for a parent who has perpetrated domestic violence is not in a child’s




21    Section 3040, subdivision (a)(1) creates a preference for custody to both
parents jointly or to either parent, and instructs that “[i]n making an order
granting custody to either parent, the court shall consider, among other
factors, which parent is more likely to allow the child frequent and continuing
contact with the noncustodial parent.”


                                      47
best interests.[22] This presumption, which shifts the usual burden of
persuasion, need only be rebutted by a preponderance of the evidence.
But what a court may not do under the statute – and what the family
law court did here – is rely ‘in whole or in part’ on section 3040’s
preference for frequent and continuing contact with the noncustodial
parent. (§ 3044, subd. (b)(1).)” (Ellis, supra, 2 Cal.App.5th at p. 414.)
      The court found that despite the family law court’s belief that the
incident at issue did not rise to the level of domestic violence, the
issuance of a domestic violence abuse prevention order by the
Massachusetts court meant that the section 3044 rebuttable
presumption necessarily applied. (Ellis, supra, 2 Cal.App.5th at p. 416.)
The appellate court observed that there was no indication that the
family law court applied the section 3044 presumption or expressly
considered the factors that section 3044 directs a court to consider in
determining whether the presumption has been rebutted, and noted
that other courts have held that this alone warrants reversal. It
suggested that, due to the extensive findings made by the family law
court, it might have been inclined “to parse those findings to determine
whether the family law court implicitly considered all of the applicable


22    Actually, the court misstates the presumption. The presumption is
that an award of sole or joint custody to a perpetrator of domestic violence “is
detrimental to the best interest of the child.” (§ 3044, subd. (a).) Although
the difference between the court’s statement of the presumption and the
statutory language is subtle, it is an important difference for purposes of
rebuttal of the presumption. Rebuttal merely requires a showing that
awarding custody is not detrimental to the child’s best interests; it does not
require a showing that awarding custody is in the child’s best interests.


                                       48
statutory factors and found the presumption rebutted.” (Ellis, supra, 2
Cal.App.5th at p. 417.) It declined to do so, however, “because it is clear
there was error here – the family law court expressly relied on a
consideration section 3044 forbids.” (Ibid.)
     The court then quoted the relevant part of section 3044: “‘In
determining whether the presumption set forth in subdivision (a) has
been overcome, the court shall consider all of the following factors: [¶]
(1) Whether the perpetrator of domestic violence has demonstrated
that giving sole or joint physical or legal custody of a child to the
perpetrator is in the best interest of the child. In determining the best
interest of the child, the preference for frequent and continuing contact
with . . . the noncustodial parent, as set forth in paragraph (1) of
subdivision (a) of Section 3040, may not be used to rebut the
presumption, in whole or in part.’” (Ellis, supra, 2 Cal.App.5th at p. 417,
quoting § 3044, subd. (b).) The court concluded: “Because the family
law court expressly considered . . . section 3040[, subdivision (a)(1)]
when deciding Mother’s request for sole custody . . . , and because
section 3044 prohibits such consideration ‘in whole or in part,’ the
conclusion is inescapable: the family law court’s ruling is predicated on
an erroneous understanding of applicable law.” (Id. at pp. 417-418.)
     We agree that the family law court in Ellis committed reversible
error (the error being the failure to consider section 3044’s presumption
at all), but we disagree with our colleague’s analysis to the extent it
appears to hold that in making a custody determination, section 3044
forbids the court from considering section 3040’s preference for frequent
and continuing contact with a noncustodial parent, even if the section

                                     49
3044 presumption has been rebutted. In our view, by their plain
meaning, the interplay of sections 3040 and 3044 works as follows.
     Under section 3040 (and other provisions of the Family Code –
sections 3011, 3020, and 3041), a custody finding is to be made based on
the best interests of the child. In determining the best interests of the
child, section 3040, subdivision (a)(1) expresses a policy preference for
frequent and continuing contact with a noncustodial parent. It does so
by requiring the court, in determining whether to grant custody to
either parent, to consider which parent is more likely to permit the
child to have frequent and continuing contact with the noncustodial
parent.
     However, in the case of a parent who has been found to have
perpetrated domestic violence against the other parent, section 3044,
subdivision (a) expresses a limited exception to section 3040’s policy
preference. It does so by means of a rebuttable presumption that sole or
joint custody with the offending parent is detrimental to the child’s best
interest. One of the ways in which the presumption may be rebutted is
by a preponderance of the evidence (§ 3044, subd. (a)) that shows sole or
joint physical custody with the offending parent is in the child’s best
interest (§ 3044(b)(1)). But in determining whether there has been such
a showing, section 3044(b)(1) prohibits the court from using, in whole or




                                    50
in part, section 3040’s preference for frequent and continuing contact
with the noncustodial parent.23
      Significantly – and this is a point apparently overlooked in Ellis –
section 3044(b)(1)’s prohibition against considering section 3040’s
preference for frequent and continuing contact applies only in the
context of determining whether the presumption of subdivision (a) of
section 3044 – that an award of sole or joint physical custody to the
offending parent is detrimental to the child’s best interests – has been
rebutted. Once the presumption has been rebutted (a finding that must
be made without consideration of section 3040’s preference), the case
becomes like any other in determining what custody arrangement is in
the best interests of the child. As such, before making an order
granting custody to either parent, the court must consider, under
section 3040, subdivision (a)(1), which parent is more likely to allow the
child frequent and continuing contact with the noncustodial parent.
      In Ellis, as the appellate court noted, the family law court did not
consider the section 3044 presumption in determining custody. (Ellis,
supra, 2 Cal.5th at p. 414.) Thus, the error in Ellis was not that the
family law court violated section 3044(b)(1) by relying on section 3040
in determining whether the section 3044 presumption was rebutted;
rather, the error was that the court failed to consider the presumption


23    We note that although section 3044, subdivision (b) requires the court
to consider the factors it lists, it does not require the court to find they all
have been satisfied in order to find the presumption rebutted. The court
simply must find, by a preponderance of the evidence, that awarding custody
to the domestic violence perpetrator would not be detrimental to the child’s
best interests.

                                       51
at all. To the extent Ellis goes beyond this error and appears to hold
that section 3044 prohibits the court from considering section 3040’s
preference when making the ultimate determination of custody, after
the presumption of section 3044 is rebutted, we conclude it is
inconsistent with the meaning of section 3044.
     In the present case, the family law court addressed the section
3044 presumption, and expressly found that it would be rebutted by
Jason’s completion of individual counseling and both parties’
participation in joint counseling. Although we have concluded that the
court could not award Jason joint custody based upon its finding that
the presumption would be rebutted, it is possible that on remand the
court will find that the presumption now has been rebutted. In that
event, it would be appropriate for the court to rely upon section 3040,
among other things, in determining what custody arrangement would
be in Gus’ best interests, and the custody order may be reinstated.
     Danielle’s second argument raised for the first time in her reply
brief may have some merit to the extent we have concluded that the
family law court did not have authority to award joint custody based
upon its finding that the section 3044 presumption would be rebutted.
She argues that the family law court abused its discretion by ordering a
2-2-5 visitation schedule despite the section 3044 presumption, relying
upon Celia S., supra, 3 Cal.App.5th 655.
     In Celia S., the mother and the father stipulated to joint legal and
physical custody of their two children, “with a ‘50/50 timeshare’ under
which the children alternated weeks with each parent.” (Celia S.,
52
supra, 3 Cal.App.5th at p. 658.) After an incident of domestic violence,
the mother sought a domestic violence restraining order against the
father. (Id. at p. 659.) The trial court issued a temporary restraining
order, then held an evidentiary hearing. (Ibid.) The court found that
the mother was a victim of domestic violence, issued a domestic violence
restraining order, and ordered the father to complete a 52-week
batterer intervention program. (Id. at p. 660.) The court awarded the
mother sole legal and physical custody, but ordered that the father
would have visitation and left the “50/50 timeshare” arrangement in
place. (Ibid.)
     The appellate court found that the trial court’s visitation order
violated section 3044 because it effectively awarded joint physical
custody despite the section 3044 presumption. (Celia S., supra, 3
Cal.App.4th at p. 663.) The court noted that “[u]nder the Family Code,
‘“[j]oint physical custody” means that each of the parents shall have
significant periods of physical custody.’ [Citations.] [¶] . . . ‘Where
children “shuttle[] back and forth between two parents” [citation] so
that they spend nearly equal times with each parent, or where the
parent with whom the child does not reside sees the child four or five
times a week, this amounts to joint physical custody.’ [Citations.] [¶]
In contrast, where ‘a father has a child only 20 percent of the time, on
alternate weekends and one or two nights a week, this amounts to sole
physical custody for the mother with “liberal visitation rights” for the
father.’ [Citations.]” (Id. at pp. 663-664.)




                                     53
     In this case, the family law court ordered a step-up parenting plan
in which Jason would have very limited visitation with Gus at the
beginning, with small increases every seven weeks, until it reached a 2-
2-5 visitation schedule after 21 weeks (or just over 5 months). Given
our conclusion that the court could not award Jason joint custody based
upon its finding that the presumption would be rebutted after he
completed six months of counseling, it appears that the court abused its
discretion in making this order. However, like Danielle’s previous
argument, any error will be harmless if, on remand, the court
determines the section 3044 presumption has been rebutted.
                                   //
                                   //
                                   //
                                   //
                                   //
                                   //
                                   //
                                   //
                                   //
                                   //
                                   //
                                   //
                                   //
                                   //




                                   54
                               DISPOSITION
     The judgment is affirmed as to the parentage finding, but is
conditionally reversed as to the award of custody. On remand, the
family law court is directed to conduct limited proceedings to determine
whether Jason completed the requirements necessary to rebut the
section 3044 presumption, unless it has already conducted such
proceedings and made that determination. The court has discretion to
limit the scope and nature of the evidence necessary to make this
determination. If the court determines or has determined that Jason
has completed those requirements, it may reinstate its award of joint
custody. If the court determines or has determined that he has not
done so, it shall enter a new custody order, taking into account that the
section 3044 presumption has not yet been rebutted. Jason P. shall
recover his costs on appeal.
     CERTIFIED FOR PUBLICATION




                                        WILLHITE, J.



           We concur:




           EPSTEIN, P. J.               MANELLA, J.




                                   55